Case 1:19-cv-02396-ELH Document5 Filed 08/26/19 Page 1of1

U.S. Department of Justice

PROCESS RECEIPT AND RETURN
United States Marshals Service See “Instructions PASAike Of PB 2e88 by US. Marshal"

       

 

 

 

 

PLAINTIFF gee oT GF Pe ouRT case BER
Mitsuko Maeda the bre 1:19-0v-(496-ELE
& 96 1PM 2 Q
DEFENDANT 90.3 AUG ED | tVeror Process *
Tommy Kwokwing Wong ° Civil et
ee ee

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE SapECRIRTION
SERVE Tommy Kwokwinag Wong
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code}
612 Cedarday Drive, Bel Air, Maryland 21015
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW

GRRROPERTY TO SEIZE OR CONDEMN

mem Ty _
got ert

6

 

Number cf process to be
served with this Form 285

| Leah M. Hauser, Attorney for Plaintiff
Miles & Stockbridge P.C.

 

 

‘ . Number of parties to be
100 Light Street served in this case
Baltimore, MD 21202
410-385-3631 j
Ihauser@milesstockbridge.com Check for service

|" on U.S.A.

 

 

 

 

SPECIAL INSTRUCTIONS OR OTHER [INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (faciude Busin
Alt Telephone Numbers, and Estimated Times Available for Service):
Fold

 

ess and Alternate Addresses,

 

Fold

 

See enclosed photograph of Defendant. Telephone number: 443-819-6392. Mr. Wong is a retired US military officer. Can be
contacted at his telephone number to arrange service of process.

 

Signature of Attorney other Originator requesting service on behalf of; IX} PLAINTIFE TELEPHONE NUMBER DATE

(7 DEFENDANT 410-385-3631
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

. Lacknowledge receipt for the total! | Total Process | District of District to
number of pracess indicated. Origin Serve

(Sign only for USM 285 if more Gf?) IS 3? I ; |
than one USM 285 is submitted) | No. 0 37 No. o 3) S - e] 19

Ehereby certify and return that | @ have personally served , ET have legal evidence of service, L] have executed as shfwn in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

 

 

 

Signature of Authorized USMS Deputy or Clerk Date

 

 

 

 

 

 

(] Thereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

Name and title of individual served (ifnot shown above) [_] A person of suitable age and discretion
then residing in defendant's usual place

 

of abode
Address fcomplete only different than shown above} Date ; Time a
n - am
_ — ; «laalig \o%o Cl pm

 

 

Signature of U.S. Marshal or Qeputy

  

 

 

 

 

 

 

 

 

Service Fee Total Mileage Charges| Forwarding Fee Totat Charges Advance Deposits Aamount owed to U.S. Marshal* or
including eee $4) wh & . ¥ (Amount of Refund*)
H05.00X4= | 122 “ita 330.93 | WHOS | pS. 26
REMARKS: AYemet make. — hPa dly WASoPH Nebe le Gt
Serv eX “ia a f4

. . . :
> ey emers FY lhowrs \u2 mariles Voav | \ D.SVNA
Kae Cinbmaes = ¢. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT*; To be returned to the U.S. Marshal with payrnent,

if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT GF RECEIPT Rev. 11/13
